Case 2:10-cr-20257-RHC-dkv Document 142 Filed 05/19/21 Page 1 of 2               PageID 1296




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                     Case No. 10-20257

 MELVIN BEASLEY,

                 Defendant.
 ________________________________/

      ORDER DIRECTING THE GOVERNMENT TO FILE A SUPPLEMENTAL BRIEF

        Defendant Melvin Beasley was convicted by jury on July 31, 2012, of four counts

 of possession with intent to distribute crack cocaine, 21 U.S.C. § 841(a)(1), and one

 count of possession with intent to distribute cocaine, 21 U.S.C. § 841(a)(1). On

 February 8, 2013, the court sentenced him to 360 months imprisonment.

        Defendant has filed a “Pro Se Emergency Motion [for] . . . Compassionate

 Release.” (Document 129.) He argues the health risk presented by the Coronavirus

 Disease (“COVID-19”) at his location of confinement, FCI Williamsburg, justifies his

 immediate release.

        The government filed a response opposing release, but it did not state

 Defendant’s COVID-19 vaccination status. (Document 137.) The Bureau of Prisons

 (“BOP”) has made substantial progress distributing COVID-19 vaccines to the federal

 prison population around the country and to date has administered over 171,000 doses

 to staff and prisoners at BOP facilities. COVID-19: Coronavirus, Federal Bureau of

 Prisons, https://www.bop.gov/coronavirus/ (last visited May 17, 2021).
Case 2:10-cr-20257-RHC-dkv Document 142 Filed 05/19/21 Page 2 of 2                                 PageID 1297




         Defendant’s vaccination status is a consideration in determining whether

 compassionate release is warranted. See 18 U.S.C. § 3582(c)(1)(A) (requiring that a

 prisoner have “extraordinary and compelling” circumstances to obtain compassionate

 release).

         Whether Defendant is fully vaccinated, or has declined an offered opportunity to

 become vaccinated, or has not been afforded such opportunity at all, that fact will

 impact the court’s analysis of his motion to reduce sentence. Thus, the court will direct

 the government to file a supplemental brief stating whether Defendant has been offered

 a COVID-19 vaccine and whether he has been vaccinated. 1 Accordingly,

         IT IS ORDERED that the government is DIRECTED to file a supplemental brief

 by June 2, 2021, stating whether or not Defendant has been offered a COVID-19

 vaccine and, if so, whether he has received a COVID-19 vaccine.

                                                              s/Robert H. Cleland                          /

                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
 Dated: May 19, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 19, 2021, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                               /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\10-20257.BEASLEY.OrderDirectingSupplementalBrief.RMK.docx




 1      No extraneous records need—nor should—be filed on the public docket in
 support of this attestation. In the interest of expediency, and to avoid needless
 documents filed under seal, the court invites the government’s representation,
 consistent with counsel’s Rule 11 obligations.
                                                        2
